Exhibit 4.4 [Rurban Financial Corp. Letterhead] March 12, 2013 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Rurban Financial Corp. – Annual Report on Form 10-K for the fiscal year ended December 31, 2012 Ladies and Gentlemen: Rurban Financial Corp., an Ohio corporation (“Rurban”), is today filing with the Securities and Exchange Commission (the “SEC”) the Annual Report on Form 10-K of Rurban for the fiscal year ended December 31, 2012 (“Rurban’s 2012 Form 10-K”). Pursuant to the instructions relating to the Exhibits in Item 601(b)(4)(iii) of Regulation S-K, Rurban hereby agrees to furnish to the SEC, upon request, copies of instruments and agreements defining the rights of holders of long-term debt and of the long-term debt of its consolidated subsidiaries, which are not being filed as exhibits to Rurban’s 2012 Form 10-K.None of such long-term debt exceeds 10% of the total assets of Rurban and its subsidiaries on a consolidated basis. Very truly yours, RURBAN FINANCIAL CORP. /s/ Anthony V. Cosentino Anthony V. Cosentino Executive Vice President and Chief Financial Officer
